Case 3:17-cv-02366-BAS-KSC Document 642 Filed 12/14/20 PageID.55735 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                          DEC 14 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
  AL OTRO LADO, a California corporation;           No.   20-56287
  et al.,
                                                    D.C. No.
                 Plaintiffs-Appellees,              3:17-cv-02366-BAS-KSC
                                                    Southern District of California,
   v.                                               San Diego

  CHAD F. WOLF, Acting Secretary, US                ORDER
  Department of Homeland Security; et al.,

                 Defendants-Appellants,

  and

  EXECUTIVE OFFICE FOR
  IMMIGRATION REVIEW,

                 Appellant.

  Before: OWENS, FRIEDLAND, and R. NELSON, Circuit Judges.

        The motion to assign this appeal to the panel assigned to decide Al Otro

  Lado v. Wolf, No. 19-56417, (Docket Entry No. 6) is granted. The alternative

  motion to consolidate is denied as unnecessary.

        The court has received the emergency motion to stay the district court’s

  October 30, 2020 order. The response to the request for an immediate

  administrative stay is due December 16, 2020, by 12:00 p.m. PST. The reply is

  due December 17, 2020, by 10:00 a.m. PST.



  AT/MOATT
Case 3:17-cv-02366-BAS-KSC Document 642 Filed 12/14/20 PageID.55736 Page 2 of 2




        The opposition to the motion for a stay pending appeal is due December 28,

  2020. The optional reply is due January 4, 2021. Any amicus filings related to the

  motion for stay are due December 23, 2020.

        The briefing schedule established on December 4, 2020 remains in effect.




  AT/MOATT                                2                                  20-56287
